Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/11/2022. Claims 1-14, 19, and 27-29 are pending. Claims 15-18 and 20-26 were canceled. Claims 1-10 and 19 were amended. The previous objection to the drawings is withdrawn in view of the amendments. The previous rejection to claim 25 under 35 USC 112(b) and objection to claim 26 are withdrawn in view of the claims being cancelled. 

Response to Arguments
Applicant's arguments filed 9/11/2022 have been fully considered but they are not persuasive.
The applicant makes a conclusory statement that Childers fails to teach the limitations as claimed but provides no support or arguments for such a conclusion. 
Therefore, the examiner maintains claims 1-14, 19, and 27-29 stand rejected as outlined in the rejection below. 

Claim Objections
Claims 3 and 27 are objected to because of the following informalities:
Claim 3 recites “wherein the mathematical procedures and data contained in the internal storage of the second element also allow the ,processor in the second element, upon command from the first or third element, to convert a raw measurement of the physical parameter to the results supplied the second element”. The language is grammatically unclear and should be revised. 
Regarding claim 27, please correct “utilze” to - - utilize - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it is not clear to the examiner where in the application teaches or suggests an embodiment corresponding to the claimed limitations:
“wherein, a first element of the plurality of physical elements at a higher level in the hierarchy is adapted to configure a second element of the plurality of physical elements of a lower level in the hierarchy by transmitting to the second element one or more of the commands provided by the second element to the first element; 
wherein, the first element or a third element of the plurality of physical elements of the same or higher level is adapted to utilize the second element by transmitting one or more of the commands provided on the network by the second element to the first element or the third element, or by the first or third element performing the mathematical procedures supplied by the second element to the first element or the third element upon the results supplied by the second element.”
The examiner cannot identify support in the specification for transmitting commands or “transmitting to the second element one or more of the commands provided by the second element to the first element” as recited in the claims. Please provide additional clarification and point to a figure, paragraph, or embodiment directed to the limitation as claimed. 
Claim 27 is rejected for similar reasons as claim 1 above. 
Claims 2-14, 19, and 28-29 are rejected due to a dependence on one of claims 1 and 27.

Regarding claim 29, the examiner cannot find support in the original disclosure for “the data logger uses the machine-readable mathematical formulas or tables from the sensor to reduce raw data supplied by the sensor.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 and 27-29are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 27, the preambles of the claims recite, “self-defining elements” or “self-defining sensors”. It is unclear how to reasonably interpret the scope of “self-defining” as recited in the claims. The pending application includes a section titled “Self-Defined Elements” prior to para. [0043] but does not provide a clear and distinct definition which would make clear to one of ordinary skill in the art to clearly define the scope of the claimed invention. The claim will be interpreted wherein any element or sensor which meets the limitations of the body of the claim would be reasonably interpreted as “self-defining”.
Claims 2-14, 19, and 28-29 are rejected due to a dependence on one of claims 1 and 27.

Regarding claim 1, it is unclear what is meant by: 
“wherein, a first element of the plurality of physical elements at a higher level in the hierarchy is adapted to configure a second element of the plurality of physical elements of a lower level in the hierarchy by transmitting to the second element one or more of the commands provided by the second element to the first element; 
wherein, the first element or a third element of the plurality of physical elements of the same or higher level is adapted to utilize the second element by transmitting one or more of the commands provided on the network by the second element to the first element or the third element, or by the first or third element performing the mathematical procedures supplied by the second element to the first element or the third element upon the results supplied by the second element.”
It is unclear what is meant by transmitting commands or why a command is transmitted from the second element to the first element then one of those commands would be subsequently transmitted from the second element back to the first element as required by the claim. The examiner is unable to identify any embodiments in the disclosure which clarify what is meant by the limitations as claimed or any reference to transmitting commands. As best understood by the examiner, the closest reference to the limitations as claimed is suggested as “typical” for servers as outlined in [0054] of the Pg. Pub. of the present application. It is not clear to the examiner what is actually being performed or what element(s) is/are actually performing the functions as claimed. For the purpose of examination, the examiner will interpret the claims wherein a server or client receives instructions and configurations for operating a sensor then instructs a sensor to perform an operation.
Claim 27 is rejected for similar reasons as claim 1 above. 
Claims 2-14, 19, and 28-29 are rejected due to a dependence on one of claims 1 and 27.

Regarding claim 29, it is unclear what is meant by “the data logger uses the machine-readable mathematical formulas or tables from the sensor to reduce raw data supplied by the sensor” as recited in claim 29. The examiner cannot find support for the limitation as claimed in the initial disclosure or explain how a data logger would “reduce raw data supplied by the sensor as claimed.” For the purpose of examination, the examiner will interpret wherein any data logger uses which uses machine-readable formulas or tables will meet the functional limitations as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, 14, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers et al. US 2013/0097227 (Childers).

Regarding claim 1, Childers teaches a hierarchical network of self-defining elements (systems of Figs. 1, 2A-C could reasonably be interpreted as self-defining elements) comprising: 
one or more a plurality of physical elements on a network, wherein each of the one or more plurality of physical elements includes a processor and internal storage that contains configuration information necessary to use that element including commands that can be executed by that element, results that can be supplied by that element, and mathematical procedures or data necessary to use the results from that element (Figs. 1, 2A-C, and 4-6 show clients, servers, and appliances which include processors 112, 132, 152 and storage 120, 138, 158 which includes configuration to use the components to operate the devices, send/receive data and information, and perform analysis as desired; see [0096]-[0099], [0112]-[0114], [0126]-[0127]); 
wherein, each element in the plurality of physical elements is adapted to make its commands and mathematical procedures available on the network to any other element of the plurality of physical elements of the same or higher level in the hierarchy (the client can be broadly interpreted as being a first element which is higher in the hierarchy than the server or appliance, and wherein each of the client, the server, or the client via the server are configured to communicate information to and from an appliance, wherein the information includes sensor data, configuration data, commands, instructions for accessing, displaying and manipulating data, request data, ; see [0055]-[0061], [0066]-[0079], [0126]-[0127]); 
wherein, a first element of the plurality of physical elements at a higher level in the hierarchy is adapted to configure a second element of the plurality of physical elements of a lower level in the hierarchy by transmitting to the second element one or more of the commands provided by the second element to the first element (a client could be interpreted as a higher level in view of a broadest reasonable interpretation and is adapted to configure a server and/or appliance to acquire instructions from an appliance for accessing, displaying and manipulating data to/from the server or appliances and then acquiring information from a server or appliance; [0023], [0055], [0057], [0076], [0079], [0083], [0099]); 
wherein, the first element or a third element of the plurality of physical elements of the same or higher level is adapted to utilize the second element by transmitting one or more of the commands provided on the network by the second element to the first element or the third element, or by the first or third element performing the mathematical procedures supplied by the second element to the first element or the third element upon the results supplied by the second element (a client may request data from the server, the server may collect data from the network appliance, wherein the data is provided over a network interface and, as best understood by the examiner, would read on the limitations as claimed in view of a broadest reasonable interpretation; see [0055], [0057], [0060], [0068], [0069], [0075]-[0079], [0096]-[0127]).

Regarding claim 2, Childers further teaches wherein the second element includes a sensor adapted to measure a physical parameter (network appliances 150 could reasonably be interpreted as equivalent to second elements and includes sensors 162 which measure physical parameters; see Fig. 6; see [0117]-[0122]).

Regarding claim 3, Childers teaches wherein the mathematical procedures and data contained in the internal storage of the second element also allow the processor in the second element, upon command from the first or third element, to convert a raw measurement of the physical parameter to the results supplied the second element (As best understood by the examiner, the appliance could reasonably be interpreted as equivalent to a second element. Further, both the client, the server, or the client via the server are configured to request data from an appliance, and each of the client, server, and appliance are configured to manipulate the data. Further, the server includes a mapping configuration to convert sensor values to an appropriate unit of measurement which would suggest that each the server and the appliance are configured to calculate a temperature represented in terms of Celsius or Fahrenheit which would inherently require a conversion from a raw measurement parameter to a physical parameter. The examiner maintains one of ordinary skill in the art would reasonably interpret “manipulating data” as equivalent to converting a raw measurement parameter to a physical parameter in view of the reference as a whole. See [0068], [0083], [0100], [0115], [0126], [0134];).

Regarding claim 9, Childers further teaches wherein the plurality of physical elements includes an alarm element (the network appliance may have alarms; see [0059], [0060], [0168]).

Regarding claim 10, Childers further teaches wherein at least one element of the plurality of physical elements is an alarm element, and the alarm element controls an output device (the network appliance may have alarms which include visual and/or acoustic indicators; see [0059], [0060], [0168]).

Regarding claim 14, Childers further teaches wherein elements in the hierarchical network communicate using a standard language (elements communicate via standard protocols; see [0056]).

Regarding claim 27, Childers teaches a network having a hierarchy of self-defining sensors or sensors and logging devices (systems of Figs. 1, 2A-C could reasonably be interpreted as a hierarchy of self-defining sensor and logging devices) comprising: 
a plurality of physical elements connected on the network, each of the physical elements having a particular level in the hierarchy (Figs. 1, 2A-C, and 4-6 show clients, servers, and appliances which could broadly be interpreted as having levels of a hierarchy; see [0057], [0096]-[0099], [0112]-[0114], [0145]); 
each physical element including a processor and internal storage (Figs. 1, 2A-C, and 4-6 show clients, servers, and appliances which include processors 112, 132, 152 and storage 120, 138, 158 which includes configuration to use the components to operate the devices, send/receive data and information, and perform analysis as desired; see [0057], [0096]-[0099], [0112]-[0114], [0145]); 
wherein, the internal storage of each physical element contains information that includes configuration information and commands sufficient for an element of a higher level in the hierarchy to configure and utilize that physical element without configuration changes, software, firmware, or driver changes in the element of the higher level (a client could be interpreted as a higher level in view of a broadest reasonable interpretation and is adapted to configure a server and/or appliance to acquire instructions from an appliance for accessing, displaying and manipulating data to/from the server or appliances and then acquiring information from a server or appliance; [0023], [0055], [0057], [0076], [0079], [0083], [0099]); and, 
wherein, the configuration information and commands of that physical element are exposed to the element of the higher level in the hierarchy in machine-readable form (configuration information for an appliance is communicated with a server or client which would reasonably be interpreted as higher in the hierarchy and is communicated Java Objects which, as best understood by the examiner, would be equivalent to the JSON machine-readable form as taught in the pending application; see [0055], [0057], [0060], [0068], [0069], [0075]-[0079], [0096]-[0127]); 
wherein, the element of the higher level reads the commands from the element of the lower level, and then uses the commands to control the element of the lower level (the client receives instructions from an appliance then uses the information to control the appliances; see [0055], [0057], [0060], [0068], [0069], [0075]-[0079], [0096]-[0127]).

Regarding claim 28, Childers further teaches wherein the internal storage of each physical element also includes machine-readable timing information, or machine-readable mathematical formulas or tables needed for the element of the higher level in the hierarchy to utilize that physical element, and wherein, the timing information or mathematical formulas or tables are also exposed to the element of the higher level in the hierarchy in machine readable form (the client or server receive configuration data, tables, and timing information for an appliance which would reasonably be in machine readable form; see [0023], [0062], [0064], [0069], [0100], [0116], [0171]-[0172]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Benefield US 2019/0346417.

Regarding claim 4, Childers fails to teach wherein, the configuration information of the second element includes commands to initialize the second element, calibrate the sensor, start a sensing cycle and capture data.
Benefield teaches wherein, the configuration information of the second element includes commands to initialize the second element, calibrate the sensor, start a sensing cycle and capture data (a mesh network includes firmware to initialize sensors, acquiring sensor outputs and calibrate sensors; see [0034], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein, the configuration information of the second element includes commands to initialize the second element, calibrate the sensor, start a sensing cycle and capture data as taught in Benefield into Childers in order to gain the advantage of a device which communicates with a network of sensors, wherein the device is able to initialize a sensor, calibrate a sensor, and control measurements of a sensor which are conventional functions of the sensor and wherein the firmware allows all the sensors to be controlled and operated remotely from a computing unit.

Claims 5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Joy et al. US 2004/0263351 (Joy).

Regarding claim 5, Childers fails to teach wherein the second element is a derived sensor that requests a set of measurement data from a particular group of other elements of the plurality of physical elements of the same or lower level in the hierarchy upon command from the first or third element, combines data from the set of measurement data into a result using procedures and data stored in its internal storage, and then supplies the result to the first or third element.
Joy teaches wherein the second element is a derived sensor that requests a set of measurement data from a particular group of other elements of the plurality of physical elements of the same or lower level in the hierarchy upon command from the first or third element, combines data from the set of measurement data into a result using procedures and data stored in its internal storage, and then supplies the result to the first or third element (environmental management 126 is a derived sensor which requests results from humidity and temperature sensors of sensor device 112, derives the dew point from the humidity and temperature data and outputs the data to a user 132 corresponding to a first element higher in the network; see Figs. 1 and 2; see [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the second element is a derived sensor that requests a set of measurement data from a particular group of other elements of the plurality of physical elements of the same or lower level in the hierarchy upon command from the first or third element, combines data from the set of measurement data into a result using procedures and data stored in its internal storage, and then supplies the result to the first or third element as taught in Joy into Childers in order to gain the advantage of a synthesized sensor which combined information from two or more sensors to obtain a dew point which eliminates temperature sensitivity of the humidity temperature in an environmental monitoring system.

Regarding claim 6, Childers teaches wherein the first element is higher in the hierarchy than the second element, and each element of the particular group of other elements is lower in the hierarchy than the second element (the client and server can be reasonably be interpreted as higher in the hierarchical network than the network appliance, and the network appliance 150 may deliver data in response to a request, and it would be obvious to one of ordinary skill in the art to incorporate the hierarchical network taught in Childers with the derived sensor as outlined in the rejection of the parent claim above; [0123], [0126]).

Regarding claim 7, Childers fails to teach wherein the second element is a dew point sensor that combines data from a first element of the particular group of other elements that is a temperature sensor and a second element of the particular group of other elements that is a humidity sensor.
Joy teaches wherein the second element is a dew point sensor that combines data from a first element of the particular group of other elements that is a temperature sensor and a second element of the particular group of other elements that is a humidity sensor (a synthesized sensor determines a dew point based on a temperature measurement from a temperature sensor and a humidity measurement from the humidity sensor; see [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the second element is a dew point sensor that combines data from a first element of the particular group of other elements that is a temperature sensor and a second element of the particular group of other elements that is a humidity sensor as taught in Joy into Childers in order to gain the advantage of a synthesized sensor which combines information from two or more sensors to obtain a dew point which eliminates temperature sensitivity of the humidity temperature in an environmental monitoring system.

Regarding claim 13, Childers fails to teach wherein the output device is an air conditioning unit.
Joy teaches wherein the output device is an air conditioning unit (the environmental monitoring system is incorporated in an HVAC system; see [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the output device is an air conditioning unit as taught in Joy into Childers in order to gain the advantage of in order to monitor environmental conditions of remove HVAC sensors and notify a user when conditions violate user-specified conditions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Joy et al. US 2004/0263351 (Joy), and in further view of Minamitani et al. US 2017/0350807 (Minamitani).

Regarding claim 8, Childers and Joy teach all the elements of claims 5 and 22, but fail to teach wherein the second element is a corrosion sensor.
Minamitani teaches wherein the derived sensor is a corrosion sensor (a corrosion environment diagnostic system is a derived sensor which determines corrosion based on resistive sensor, temperature, humidity; see [0055]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the derived sensor is a corrosion sensor as taught in Minamitani into Childers and Joy in order to gain the advantage of monitoring for corrosion using multiple sensors which allows the derived sensor to determine a corrosion mechanism, an estimation result to the damage estimating unit, and estimate a future corrosion thickness on a basis of the estimation results and the environmental results. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers).

Regarding claims 11 and 12, Childers fails to explicitly teach wherein the output device is an LED indicator; and wherein the LED indicator is part of the alarm element, however, Childers teaches wherein the alarms include visual indicators and one of ordinary skill in the art would readily appreciate that LED lights are well-known visual indicators in alarm system and could incorporate LEDs into an alarm without providing any new or unexpected results or requiring any undue experimentation.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Roen US 2019/0309972.

Regarding claim 19, Childers fails to teach wherein at least one element is a data logger.
Roen teaches wherein at least one element is a data logger (a system implements a data-logging sensor; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein at least one element is a data logger as taught in Roen into Childers in order to gain the advantage of a data logger which provides a data-logging of sensor reading and connecting via telemetry to personal mobile device, personal computer systems, HVAC monitoring and control systems for transferring information and making it actionable. 

Regarding claim 29, Childers further teaches wherein the plurality of physical elements includes a data logger at a first level in the hierarchy and a sensor at a second level in the hierarchy, wherein the first level is higher in the hierarchy that the second level (although not explicitly recited as a data logger, a client or server stores data and could reasonably be interpreted as equivalent to a data logger and at a high level in a hierarchy than an appliance in view of a broadest reasonable interpretation; see Figs. 1, 2A-C); and wherein, the data logger uses the machine-readable mathematical formulas or tables from the sensor to reduce raw data supplied by the sensor. Childers fails to explicitly teach a data logger (the client and server receive data from an appliance in the form of a table or other machine-readable medium which, as best understood by the examiner, would reasonably be configured to reduce raw data supplied by the sensor in view of a broadest reasonable interpretation; see [0171]).
Roen teaches wherein at least one element is a data logger (a system implements a data-logging sensor; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein at least one element is a data logger as taught in Roen into Childers in order to gain the advantage of a data logger which provides a data-logging of sensor reading and connecting via telemetry to personal mobile device, personal computer systems, HVAC monitoring and control systems for transferring information and making it actionable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868